DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because “ computer readable recording medium” is deemed non-statutory, wherein, a transitory propagating signal is not a process, machine, manufacture or composition of matter, and thus cannot be patentable subject matter. A claimed “non-transitory” computer-readable medium having one or more instructions is a computer element which defines structural and functional relationships between the computer program and the rest of the computer which permits the computer program’s functionality to be realized and is thus statutory (see MPEP 2106). 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims 13-14 in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 

Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over   Gruber et al. (2012/0265528) in view of  Hart et al. (9,967,382).
 In regard to claims 1,3,11,12, and 13, Gruber et al. show a natural language system, medium, and method comprising: receiving a natural language input (Fig. 13, item 1252), determining a user intent based on the natural language input by processing the natural language input ; and providing a natural language response corresponding to the natural language input, based on at least one of the natural language input and the determined user intent (paras {0088} {0188}), wherein the providing the natural language response comprises: determining whether a predetermined first condition is satisfied (inherent in dialog response, Fig. 2, item 500 and Fig. 5, dialog flow models, item 2787), when the first condition is satisfied, providing a natural language response
belonging to a category of substantial replies (inherent in Fig. 2, dialog response);
when the first condition is not satisfied, determining whether a predetermined
second condition is satisfied (inherent in Fig. 2, dialog response). Gruber et al. show that a library of user preferences can be stored (Fig. 1, item 1072, Application Preferences Database) but does not specifically say that interjections are stored. Gruber et al. does not specifically show when the second condition is satisfied, providing a natural language response belonging to a category of interjections. Hart et al. show a system and method for natural language interactions and responses that includes storing interjections in a database to use in the system (col. 18, ln 10-50, Fig. 3). Therefore, it would be obvious to one of ordinary skill in the art at the time of the invention to add this feature because it helps customize the system. 
In regard to claim 2,  Gruber et al. show that the natural language system includes features for determining user intent with at least one of execution of a specific 
provides new content obtained based on the natural language input to indicate that the user’s intent has been understood, or includes at least part of the specific information associated with the determined user intent (Fig. 5, user requests weather information. The virtual assistant provides weather information based on the specific info, para [088], [0203]).
	In regard to claims 4,5,7,8,9, and 10, Gruber et al. show the method discussed above which includes a dialog flow model (Fig. 5, item 2787) which inherently could include rules for first condition satisfaction or third condition unsatisfied or frequency of use of an interjection. 
	In regard to claim 6, Gruber et al. show the method discussed above which includes features for determining if the natural language includes a common-use phrase (paras [0123],[0203],[0227-0236], lists some common commands such as getting weather, getting stock prices). 
In regard to claim 14, Gruber et al. show the computer device discussed above which includes a user terminal or server coupled to the terminal (Fig. 15, virtual assistant runs on a cellphone, Fig. 31, various servers). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Rastrow et al. (10,339,925) show a system and method for generation of automated message using a natural language system and determining intent. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727641. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN I MCFADDEN/           Primary Examiner, Art Unit 2658                                                                                                                                                                                                        March 10, 2022